Citation Nr: 0611609	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  98-17 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder, claimed as the residuals of bilateral ankle 
fractures.

2.  Entitlement to service connection for a skin disorder of 
the feet and legs, diagnosed as stasis dermatitis.  

3.  Entitlement to service connection for a peripheral 
vascular disorder of the lower extremities, to include 
varicosities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from March 19, 
1970, to May 18, 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision denied service 
connection for the disabilities claimed by the veteran.  

The case was previously before the Board in April 2004, when 
it was remanded for examination of the veteran and medical 
opinions.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal with respect 
to the issue of entitlement to service connection for a 
bilateral ankle disorder.  

The issues of entitlement to service connection for a skin 
disorder and varicosities of the legs are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The medical evidence of record clearly and unmistakably 
establishes that the veteran suffered a bilateral ankle 
injury in the form of bilateral ankle fractures at age 10, 
prior to his entry into active military service.

2.  The service medical records clearly and unmistakably 
establish that the veteran was diagnosed with synovitis of 
the ankles during service.

3.  A service department x-ray examination report reveals 
that the veteran's ankles were essentially normal during 
service with no evidence of arthritis.  

4.  The veteran's current disability is bilateral arthritis 
of ankles which was not incurred in service and was not the 
result of aggravation of the veteran's bilateral ankle injury 
which pre-existed active service.


CONCLUSION OF LAW

The veteran's current bilateral ankle arthritis was not 
incurred during active service and is not the result of 
aggravation of the veteran's bilateral ankle injury which 
pre-existed active service.  38 U.S.C.A. §§ 1110, 1111, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated 
October 2003 and May 2004, satisfied the duty to notify 
provisions.  The veteran's service medical records and 
private medical treatment records have been obtained and he 
has been accorded recent VA Compensation and Pension 
examinations.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  Consequently, the 
Board finds that VA has met the duties to notify and assist 
as to the issues decided herein.  The initial denial of the 
claim for service connection was in May 1998 which was prior 
to the initial letter which satisfied the duty to notify and 
the veteran.  However, the claim has been subsequently 
readjudicated in a September 2005 Supplemental Statement of 
the Case.  To the extent that VA has failed to fulfill any 
duty to notify or assist the veteran, the Board finds that 
error to be harmless.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.

Legal Criteria:  Service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only 
such conditions as are recorded in entrance examination 
reports are to be considered as "noted," and a history of 
pre-service existence of conditions recorded at the time of 
examination does not constitute a "notation" of such 
conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see 
also Vanerson v. West, 12 Vet. App. 254, 259 (1999) (history 
of preservice existence of conditions recorded at the time of 
examination will be considered together with all other 
material evidence in determinations as to inception (citing 
38 C.F.R. § 3.304(b)).

In order to rebut the presumption of soundness, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003.  
In rebutting the presumption of soundness, records made prior 
to, during or subsequent to service, concerning the inception 
of the disease/disorder may be considered.  See Harris v. 
West, 203 F.3d 1347, 1350 (Fed. Cir. 2000).  The claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under this rebuttal 
standard attaches.  See Wagner v. Principi, 370 F. 3d 1089, 
1096 (Fed. Cir. 2004); see also Cotant v. Principi, 17 Vet. 
App. 116 (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Factual Background:  The veteran has testified that when he 
was about 10 years of age he fell from a tree, landing on his 
feet and suffering severe trauma to both ankles.  At a pre-
induction physical of the veteran conducted in July 1968, the 
veteran reported a history of swollen or painful joints, 
cramps in his legs, arthritis or rheumatism, bone, joint or 
other deformity, lameness, and foot trouble.  The examining 
physician noted that the veteran had a history of "old 
fractures - both ankles."  Clinical evaluation of the feet 
noted the presence of pes planus, flat feet.  Pes planus was 
the only defect noted and the veteran was found to be 
qualified for induction.  On March 18, 1970, induction 
medical examination of the veteran was conducted.  The 
veteran reported the same history as he had reported in July 
1968 and the examiner noted that he had sprained his ankles 
in the past and had occasional painful joints.  Clinical 
evaluation of the feet and lower extremities was "normal."  
No defect or diagnosis was given.  The veteran was inducted 
into active service on March 19, 1970.  

Service department medical treatment records reveal that by 
April 10, 1970, the veteran was seen with complaints of 
swollen ankles.  The initial impression was Achilles 
tendonitis and x-ray findings of both ankle were considered 
to be within normal limits.  The veteran continued to have 
complaints of pain, swelling, and effusion of both ankles.  
On April 18, 1970, bilateral ankle swelling secondary to 
varicosities was noted.  The veteran was examined in an 
orthopedic clinic on April 20, 1970.  The veteran reported a 
history of a fracture to both ankles when he was 10 years 
old.  He reported having some difficulty with his ankles 
prior to entry into active service and had complaints of 
increasing pain and discomfort during basic training.  
Physical examination revealed bilateral mild to moderate 
ankle effusion.  The veteran had complaints of discomfort 
which were somewhat exaggerated, but nevertheless did confirm 
discomfort.  X-ray examination was "unremarkable, although 
the contour of the ankle joint is a little altered from 
normal."  The diagnosis was bilateral ankle synovitis 
secondary to his pre-service ankle fractures.  The 
determination was made that the veteran was "physically 
unfit for induction or enlistment in military service," and 
he was referred to a Medical Board for discharge proceedings.  
The unanimous decision of the three physicians on the Medical 
Board was that the veteran had bilateral ankle pain which was 
diagnosed as synovitis, and that this existed prior to entry 
into active service and that it was not aggravated by the 
veteran's active military service.  The veteran was separated 
after only two month of active service on May 18, 1970. 

The veteran's private physician, Dr. Delgado, indicated in 
written statements that he had treated the veteran for lower 
leg pain, edema, varicose veins, and cellulitis since 1984, 
but that records prior to December 1997 were unavailable, 
because the physician relocated his office at that time.  

In February 1998 a VA examination of the veteran was 
conducted.  The veteran related his medical history with 
respect to his ankles.  He reported complaints of pain and 
swelling of the ankles.  X-ray examination revealed arthritis 
of the great toes of each foot and the right ankle.  The 
diagnosis was that the veteran had peripheral vascular 
insufficiency and stasis dermatitis.  

In October 1999, Dr. Valle, a private physician, examined the 
veteran.  This physician noted the veteran's pre-service 
history of bilateral ankle fracture.  He also noted a history 
of stasis dermatitis dating from 1979.  The physician appears 
to have reviewed most of the medical evidence which is of 
record in the claims file up to 1999.  The diagnosis included 
flat feet, post-traumatic synovitis of both feet, 
degenerative arthritis of the ankles, vascular insufficiency 
and stasis dermatitis of the lower extremities.  The Board 
notes that many of these diagnoses appear to be made simply 
from a history provided in the record.  This physician's 
opinion was that the veteran's pre-existing flat feet 
worsened during service and that as a result he developed 
bilateral synovitis of the ankles and ultimately developed 
degenerative changes, vascular insufficiency, and stasis 
dermatitis.  The physician offers no rational for how the 
veteran's healed fractures of the ankles which essentially 
resulted in complaints of effusion and ankle joint pain 
during service with no x-ray evidence of arthritis at that 
time, resulted in the development of vascular insufficiency, 
and stasis dermatitis of the lower extremities.  Moreover, 
the physician dose not account for the period of time from 
1970 until 1984 during which there is no medical evidence of 
the veteran having any complaints of, or treatment for, the 
disabilities for which he currently claims service 
connection.  

In December 1998, Dr. Trilla, another private physician, 
submitted a letter on the veteran's behalf.  The physician 
indicated that the veteran had a moderate grade of flat foot 
and stiff ankles.  The impression was "dermatitis of chronic 
stasis, associated with circulatory insufficiency, flat foot, 
chronic changes of dryness and stiffness of the skin in these 
areas."  

In March 2005, another VA examination of the veteran was 
conducted.  The examining physician review all of the medical 
evidence of record, including the private medical opinions 
submitted by the veteran.  The examining physician 
specifically indicated that the current disability of the 
veteran's ankles was bilateral ankle arthritis which was not 
caused by, or the result of, service.  He further indicated 
that the bilateral ankle synovitis, which is the medical 
condition diagnosed during service, was acute and transitory 
and resolved.  His opinion was that it was not at least as 
likely as not that the current ankle disability represented 
an increase in the disability of the underlying pre-service 
ankle condition.

Analysis:  The veteran's currently diagnosed ankle disability 
is bilateral ankle arthritis.  The service medical records 
specifically show that the veteran did not have arthritis 
during active service.  X-ray examination during service was 
negative for arthritis; the veteran's ankles were normal.  
There is no competent medical evidence of record relating the 
veteran's current ankle arthritis to military service.  
Moreover, there is a period of time of many years between the 
veteran's separation from service, and the first confirmed 
diagnosis of arthritis.  Accordingly, the preponderance of 
the evidence is against service connection for bilateral 
ankle arthritis on a direct basis or presumptive basis.

The clear and unmistakable evidence of record establishes the 
veteran had an injury involving a fracture of both of his 
ankles at 10 years old.  Specifically, the prior ankle injury 
was reported as history by the veteran on his entry 
examinations.  The examining physician noted that the veteran 
had occasional joint pain on the entrance examination 
history.  The veteran developed bilateral ankle joint pain 
and effusion, synovitis, within the first few weeks of his 
entry into service.  The medical opinion of three military 
physicians was that the veteran had bilateral ankle synovitis 
secondary to old fractures and that this condition existed 
prior to service and was not aggravated by service.  He was 
separated for the specific reason that his ankle pain 
rendered him unfit for induction of enlistment in military 
service.  This clear and unmistakable evidence rebuts the 
presumption that the veteran was in sound condition upon 
entry to active service.

The clear and unmistakable evidence (obvious or manifest) 
shows that the  veteran's pre-existing history of a fracture 
of both ankles underwent no increase in severity during 
service.  The veteran was treated for discomfort, swelling 
and effusion of the ankles, diagnosed as synovitis, during 
his short period of service.  However, these are identical to 
the symptoms which the veteran reported having subsequent to 
his ankle fracture at 10 years old and prior to service.  The 
medical opinion of the physician who conducted the March 2005 
VA examination was that the veteran had bilateral ankle 
synovitis during service which was acute, transitory and 
ultimately resolved.  The evidence shows that the veteran 
currently has a diagnosis of bilateral ankle arthritis and 
there is no evidence of this disability during service; nor, 
is there evidence showing a relation of the current ankle 
arthritis to service.  There is a period of years between the 
ankle fracture and service, and between service and the first 
diagnosis of arthritis.  The veteran's inservice bilateral 
ankle synovitis has specifically been identified as being 
acute and transitory and resolved as indicated by the March 
2005 VA medical opinion.  This coupled with the fact that 
there is no evidence of any current diagnosis of synovitis 
and no evidence of treatment for ankle pain from 1970 to 
1994, shows that there was no increase in severity of the 
preexisting condition and that the current disability is not 
related to service or the preexisting condition.  See Maxon 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that 
it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised].  Accordingly, a 
bilateral ankle disorder, claimed as the residuals of 
bilateral ankle fractures, and currently diagnosed as 
arthritis, must be denied on the basis of aggravation. 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claims for service connection, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a bilateral ankle disorder, claimed as 
the residuals of bilateral ankle fractures, is denied.


REMAND

With respect to the veteran's claim for service connection 
for service connection for a skin disorder, stasis 
dermatitis, there is private medical evidence of record which 
indicates that this disorder is related to a peripheral 
vascular disorder of the lower extremities.  The service 
medical records reveal one entry showing that the veteran had 
swelling of the legs secondary to varicosities during his 
short period of service.  The issue of entitlement to service 
connection for a peripheral vascular disorder of the lower 
extremities, to include varicosities, has not been 
adjudicated by the RO.  However, the evidence of record 
reveals that this issue is inextricably intertwined with the 
veteran's claim for service connection for a skin disorder.

Accordingly, the case is REMANDED for the following action:

1.  Notification and development action 
required by the VCAA must be completed 
with regard the issue of  service 
connection for a peripheral vascular 
disorder of the lower extremities, to 
include varicosities.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied. 

2.  The veteran must be scheduled for an 
examination for vascular disorders of the 
lower extremities.  The report of 
examination should include a detailed 
account of all manifestations of 
varicosities and vascular disorders of the 
lower extremities found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The examiner is requested to 
review the service medical records which 
reflect that varicosities were noted 
during service, obtain a history from the 
veteran as to his symptoms, and express an 
opinion as to whether there is at least a 
50 percent probability or greater that any 
current vascular disorder began during the 
veteran's military service from March to 
May 1970 or is related to any incident of 
such service.  The claims folder and a 
copy of this remand must be made available 
and reviewed by the examiner in 
conjunction with the examination.  The 
examining physician should provide 
complete rationale for all conclusions 
reached.

3.  Following the above, the RO should 
readjudicate the veteran's claims.  
Specifically, the veteran's claim for 
service connection for a peripheral 
vascular disorder of the lower 
extremities, to include varicosities, 
should be adjudicated.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued and 
the veteran and his representative should 
be afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


